


109 HR 5730 IH: To designate Poland, Hungary, the Czech Republic,

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5730
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. English of
			 Pennsylvania (for himself, Mr.
			 McCotter, Mr. Lincoln Diaz-Balart of
			 Florida, Mr. Wexler,
			 Ms. Bordallo, and
			 Mrs. Jo Ann Davis of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To designate Poland, Hungary, the Czech Republic,
		  Estonia, Latvia, and Lithuania as program countries under the visa waiver
		  program established under section 217 of the Immigration and Nationality
		  Act.
	
	
		1.FindingsThe Congress makes the following
			 findings:
			(1)Since before the
			 fall of the Soviet Union, the nations of Eastern Europe have proven their
			 steadfast dedication to the causes of freedom and friendship with the United
			 States, exemplified by the brave actions of Polish patriots during the American
			 Revolution, Czech resistance to Nazi occupation and Hungarian revolutions
			 against the Soviet Union despite overwhelming opposition.
			(2)Eastern European
			 history provides pioneering examples of constitutional democracy and religious
			 tolerance.
			(3)The United States
			 is home to over 15,000,000 people of Eastern European ancestry.
			(4)Eastern European
			 immigrants have contributed greatly to the success of industry and agriculture
			 in the United States.
			(5)Since the demise
			 of communism, Poland, Hungary and the Czech Republic have become stable,
			 democratic nations.
			(6)All of these
			 countries have adopted economic policies that promote free markets and rapid
			 economic growth.
			(7)On
			 April 15, 1991, Poland unilaterally repealed the visa requirement for United
			 States citizens traveling to Poland for 90 days or less.
			(8)On April 30, 2004,
			 the Czech Republic unilaterally repealed the visa requirement for United States
			 citizens traveling to the Czech Republic for 90 days or less.
			(9)On November 1,
			 1990, Hungary unilaterally repealed the visa requirement for United States
			 citizens traveling to Hungary for 90 days or less.
			(10)The Secretary of
			 Homeland Security and Secretary of State administer the visa waiver program,
			 which allows citizens from 27 countries, including France and Germany, to visit
			 the United States as tourists without visas.
			2.Rendering certain
			 Eastern European coutries visa waiver program countriesEffective on the date of the enactment of
			 this Act, and notwithstanding section 217(c) of the Immigration and Nationality
			 Act (8 U.S.C. 1187(c)), Poland, Hungary, the Czech Republic, Estonia, Latvia,
			 and Lithuania shall be deemed designated program countries for purposes of the
			 visa waiver program established under section 217 of such Act.
		
